This Office Action is in response to a communication made on August 26, 2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
New claims 22-55 are added by the Applicant.
New claims 22-55 are dependent on previously allowed independent claims 19 and 20.
Claims 1-55 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-55 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-18): 
“A method, performed by a first electronic device having one or more processors and memory storing, the method comprising: at the first electronic device: detecting one or more wireless signals from a second electronic device positioned within a threshold proximity of the first electronic device, wherein the second electronic device includes a… model associated with an application implemented on the first electronic device; based on the one or more wireless signals, establishing a communication connection with the second electronic device;”, “obtaining input data via a sensor of the first electronic device;”, “sending, via the proxy and the communication connection, a representation of the input data to the second electronic device, wherein sending the representation of the input data initiates the second electronic device to”, “receiving a result from the second electronic device via the communication connection, wherein the result is derived from the output”, “and outputting a representation of the result via a user interface of the application”  is disclosed in cited prior art by Piersol;
“machine-learned model” is disclosed in cited prior art by Feuz;
“upon establishing the communication connection, generating, for the application, a proxy to the machine-learned model,” is disclosed in cited prior art by Matthew, however Matthew generates the model based on a request from the client and not upon establishing the communication connection. In a related prior art, Gupta (US Patent Application Pub. No. 2019/0147369) in [0037] shows a proxy model generation module which represents functionality to generate proxy black-box model as a neural network or as an ensemble of different machine-learned models, However neither Piersol, Feuz, Matthew, Kudurshian and Gupta show "upon establishing the communication connection, generating, for the application, a proxy to the machine-learned model of the second electronic device."
“wherein the proxy enables the first electronic device to access the machine-learned model of the second electronic device; generate an output from processing the representation of the input data through the machine-learned model;” is disclosed in cited prior art by Kudurshian. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Piersol, Feuz, Matthew, Kudurshian and Gupta to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 19 (and its dependent claims 22-38 and 43), independent claim 20 (and its dependent claims 29-55) and independent claim 21 are allowed for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        


RANJAN PANT
Examiner
Art Unit 2458
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458